 
 
I 
108th CONGRESS 2d Session 
H. R. 5219 
IN THE HOUSE OF REPRESENTATIVES 
 
October 5, 2004 
Mrs. Kelly introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To require the Attorney General to establish a Federal register of cases of child abuse or neglect. 
 
 
1.FindingsThe Congress finds as follows: 
(1)The Report and Recommendations of the Westchester County, New York, January B 2004 Grand Jury, entitled Returning Abused Children to their Abusers: How Westchester County's Child Protective System Fails the Children it Most Needs to Protect, identified 3 essential principles that should guide child services programs, namely, maintaining that the best interest of the child is paramount, ensuring continuity in case supervision with all relevant parties involved and all relevant information shared, and assigning special priority to the identification of high-risk cases. 
(2)Such report also observed that, because there is no direct way for the State of New York to report an individual's history of child abuse to another State, and a child may be placed at greater risk if an offender with an established history of child abuse moves to a State where his or her history is unknown, a national central register of cases of child abuse or neglect must be created. 
(3)896,000 children were determined to be victims of child abuse or neglect in 2002. 
(4)The rate of victimization per 1,000 children in the national population has dropped from 13.4 children in 1990 to 12.3 children in 2002. 
(5)1,400 children died due to child abuse or neglect in 2002. 
(6)A 2002 Department of Health and Human Services child and family services review suggests that difficulties States experience in preventing maltreatment recurrence may be due to inadequate identification of abusers. 
(7)When an individual is convicted of a crime in New York, police in California know and are able to identify the violator. Child abusers should be as easily identifiable for State and local child protective services. 
(8)Many States currently maintain a child maltreatment registry that collects information about maltreated children and individuals who were found to have abused or neglected children, in order to protect children from contact with individuals who may mistreat them. 
(9)Some States that maintain such registries are explicitly prohibited under State law from sharing this important data with other States. 
2.National register of cases of child abuse or neglect 
(a)In generalThe Attorney General shall create a national register of cases of child abuse or neglect. The information in such register shall be supplied by States, or, at the option of a State, by political subdivisions of such State. 
(b)InformationThe register described in subsection (a) shall collect in a central electronic database information on children reported to a State, or a political subdivision of a State, as abused or neglected. 
(c)Scope of information 
(1)In general 
(A)Treatment of reportsThe information to be provided to the Attorney General under this section shall relate to substantiated reports of child abuse or neglect. Except as provided in subparagraph (B), each State, or, at the option of a State, each political subdivision of such State, shall determine whether the information to be provided to the Attorney General under this section shall also relate to reports of suspected instances of child abuse or neglect that were unsubstantiated or determined to be unfounded. 
(B)ExceptionIf a State or political subdivision of a State has an equivalent electronic register of cases of child abuse or neglect that it maintains pursuant to a requirement or authorization under any other provision of law, the information provided to the Attorney General under this section shall be coextensive with that in such register. 
(2)FormInformation provided to the Attorney General under this section— 
(A)shall be in a standardized electronic form determined by the Attorney General; and 
(B)shall contain case-specific identifying information, except that, at the option of the entity supplying the information, the confidentiality of identifying information concerning an individual initiating a report or complaint regarding a suspected or known instance of child abuse or neglect may be maintained. 
(d)ConstructionThis section shall not be construed to require a State or political subdivision of a State to modify— 
(1)an equivalent register of cases of child abuse or neglect that it maintains pursuant to a requirement or authorization under any other provision of law; or 
(2)any other record relating to child abuse or neglect, regardless of whether the report of abuse or neglect was substantiated, unsubstantiated, or determined to be unfounded. 
(e)DisseminationThe Attorney General shall establish standards for the dissemination of information in the national register of cases of child abuse or neglect. Such standards shall preserve the confidentiality of records in order to protect the rights of the child and the child’s parents or guardians while also ensuring that Federal, State, and local government entities have access to such information in order to carry out their responsibilities under law to protect children from abuse and neglect. 
(f)Condition on receipt of fundsCompliance under this section shall be a condition precedent to receipt of funds under section 107 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106c).  
 
